Exhibit 10.24

Saks Incorporated

2000 Change of Control and Material Transaction Severance Plan

Amended and Restated as of August 31, 2006

 

1. General

A. Purpose. The Saks Incorporated Change of Control and Material Transaction
Severance Plan (this “Plan”) protects a designated group of associates against
some of the financial consequences of several adverse events affecting
employment so as to attract and retain the associates and motivate them to
enhance the value of the underlying businesses of Saks Incorporated (the
“Company”) and its subsidiaries. This Plan is intended to qualify as an unfunded
welfare plan under Section 3(1) of the Employee Retirement Income Security Act
of 1974, as amended.

B. Effective Date of this Plan. The effective date of this Plan is August 31,
2006 (the “Effective Date”).

 

2. Eligibility and Participation

A. Eligibility. Subject to the next sentence and the exclusions contained on
Schedules 1(a) and 1(b), each associate of the Company or a subsidiary of the
Company (each an “Employer”) who is either (i) in a position of employment
listed on Schedule 1(a) or 1(b) to this Plan on or after the Effective Date or
(ii) designated by the Company’s Employee Benefits Committee (each person
referred to in either (i) or (ii), a “Designated Associate”), shall become a
participant in this Plan. If the Designated Associate has rights to severance
compensation from the Designated Associate’s Employer pursuant to a written
agreement, the Designated Associate shall not be a participant in this Plan
unless and until the Designated Associate waives all of the Designated
Associate’s rights to severance compensation pursuant to the written agreement
in form and substance satisfactory to the Employee Benefits Committee in its
sole discretion. Each Designated Associate who becomes a participant in this
Plan in accordance with this subsection A. is a “Participant” except as
otherwise provided in this Plan. All store managers, all associates reporting
directly or indirectly to store managers, and all store-based division
associates are excluded from participating in the Plan and none of them is a
Participant. The Company’s Employee Benefits Committee and its successors with
comparable functions are referred to in this Plan as the “Committee”.

B. Notice of Participation. The Company shall notify Participants in writing of
their participation in this Plan, give each Participant a copy of this Plan upon
Participant’s request, and otherwise comply with the requirements of ERISA.

C. Termination of Participation. A Participant’s participation in this Plan
shall automatically terminate, without notice to or consent of Participant, and
after the termination of



--------------------------------------------------------------------------------

Saks Incorporated

Amended and Restated 2000 Executive Severance Plan

   Page 2

 

participation the Designated Associate shall not be treated as a Participant,
upon the earliest to occur of the following events:

(i) the Designated Associate’s death;

(ii) the Designated Associate suffers, on or before termination of employment
with all Employers, a mental or physical condition that (a) prevents the
Designated Associate from reasonably discharging the duties of the Designated
Associate’s position, and (b) is attested to in writing by a physician selected
by the Employer and reasonably acceptable to the Designated Associate;

(iii) the Employer’s termination of the Designated Associate’s employment for
any reason except as the result of, and within two years after, a Change of
Control (defined in Section 7.B.) or a Reduction in Force (defined in
Section 7.I.); and

(iv) the Designated Associate terminates the Designated Associate’s own
employment, except for Good Reason (defined in Section 7.G.) within two years
after a Change of Control.

When the participation of a Designated Associate in this Plan terminates in
accordance with this Section 2.C., the Designated Associate shall not be
entitled to severance pay or other benefits under this Plan following
termination of participation.

D. Determination of Eligibility. To the fullest extent permitted by law, a
Participant’s eligibility for severance pay and other benefits under this Plan
shall be determined by the Committee in its sole discretion.

 

3. Severance Benefits

A. Termination. Subject to a Participant’s termination of participation pursuant
to Section 2.C. and the conditions set forth below, if:

(i) Participant’s employment with the Employer is terminated by the Employer as
the result of a Reduction in Force as to Participant;

(ii) subject to the last sentence of this subsection A. and to subsection B. of
this section, Participant’s employment with the Employer is terminated by the
Employer as the result of, and within two years after, a Change of Control; or

(iii) Participant terminates Participant’s own employment with the Employer for
Good Reason within two years after a Change of Control;

then Participant shall be entitled to severance pay and other benefits under
this Plan in the



--------------------------------------------------------------------------------

Saks Incorporated

Amended and Restated 2000 Executive Severance Plan

   Page 3

 

amounts provided in Sections 3.C. and 3.D. of this Plan. For the avoidance of
doubt, Participant shall be entitled to severance pay in accordance with clause
(ii) of this subsection A only if the Employer’s termination of Participant’s
employment is without Cause and is the direct result of, and within two years
after, a Change of Control, and termination after a Change of Control for
reasons of Participant’s inadequate job performance shall not entitle the
Participant to severance pay.

B. Limitations.

(1) A transfer of a Participant’s position of employment or an offer to transfer
from one Employer (the “Original Position”) to a position of employment with
another Employer or to an affiliate of either shall not constitute a termination
of employment for purposes of subsection A.(ii) of this Section if the new
position of employment (i) includes at least the same annual base salary amount
and at least the same annual base rate of bonus potential (determined as a
percentage of annual base salary) as the Original Position’s annual base salary
amount and annual base rate of bonus potential (determined as a percentage of
annual base salary), (ii) includes duties and responsibilities that are
comparable to the Original Position’s duties and responsibilities, and (iii) is
located not more than fifty miles from the location of the Original Position.

(2) Neither a change in job title nor a change in volume of business managed
shall constitute a termination of employment for purposes of subsection A.
(ii) of this Section if the duties and responsibilities of the job (other than
the volume of business managed) after the change are comparable in all material
respects to the duties and responsibilities of the job prior to the change.

C. Amount of Severance Pay.

(i) The amount of severance pay to which a Participant is entitled in accordance
with Section 3.A. shall be equal to the amount listed on Schedule 1(a) or 1(b),
subject to the next sentences of this Section 3.C.(i). The increased severance
benefit (“Enhanced Severance”) provided in Schedule 1(b) is limited to
Participant’s who are employed as Saks Incorporated “Corporate” associates, and
the opportunity to receive Enhanced Severance is subject to the terms,
conditions and limitations specified in Schedule 1(b). Enhanced Severance is not
available for Associates employed in the Saks Fifth Avenue Enterprises, Club
Libby Lu or Parisian businesses or any individuals who are specifically and
exclusively assigned to work in those businesses. “Base Salary” on Schedule 1(a)
or 1(b) means Participant’s weekly base salary in effect immediately prior to
the termination of employment (but subject to the next sentence). Any reduction
in weekly base salary that either (i) results in, occurs in connection with, or
otherwise precedes a termination resulting from a Reduction in Force or a
termination without Cause or (ii) constitutes Good Reason, shall be ignored for
purposes of determining Base Salary.



--------------------------------------------------------------------------------

Saks Incorporated

Amended and Restated 2000 Executive Severance Plan

   Page 4

 

(ii) If a Participant is employed in a position of employment by more than one
Employer, Participant shall be entitled to only one severance payment in
accordance with this Plan upon termination regardless of the number of
employment positions terminated. Participants shall not be entitled to any other
duplicative severance payment.

(iii) If a Participant’s employment with the Employer is terminated by the
Employer as a result of a Reduction in Force as to Participant and the
termination occurs within two years after a Change of Control, Participant shall
be entitled to only one severance payment in accordance with this Plan upon
termination.

(iv) Participants are not required to mitigate their damages, and severance pay
is not subject to mitigation.

(v) Except as required by Section 6.J and unless the Company or the Employer
shall have acted in bad faith or engaged in intentional misconduct, no Employer
shall be liable to a Participant for any damages with respect to this Plan
exceeding the amount of severance pay to which Participant is entitled in
accordance with this Plan.

(vi) The Employer may deduct and withhold from severance pay all amounts
required to be deducted or withheld by law.

D. Other Benefits. If the Employer maintains a pension plan in which Participant
is a participant, Participant shall be entitled to credited service, if
available under and as limited by, the pension plan, as amended from time to
time, for a period of time represented by the number of weeks of base salary
payable to Participant in accordance with this Plan.

E. Time of Payment. All severance payments shall be paid, at the Employer’s
election, either in a lump sum or in substantially equal installments (without
interest). Lump sum payments shall be made, and installments shall begin, not
later than 15 days following Participant’s termination of employment.

 

4. Claims

A. Claims Procedure. If any Participant has a claim for benefits under this Plan
that are not being paid, Participant may file with the Secretary of the
Committee a written claim setting forth the amount and nature of the claim,
supporting facts, and Participant’s address. The Chairman of the Committee shall
designate an individual to review the claim (the “Authorized Representative”).
The Authorized Representative shall notify Participant of the Authorized
Representative’s decision in writing by registered or certified mail within 60
days after the Authorized Representative’s receipt of the claim or, under
special circumstances, within 120 days after its receipt of the claim. If the
claim is denied, the written notice of denial shall list the reasons for denial,
refer to pertinent Plan provisions on which the denial is based, describe any
additional material or information necessary for Participant to realize the
claim, and explain the claim review procedure under this Plan.



--------------------------------------------------------------------------------

Saks Incorporated

Amended and Restated 2000 Executive Severance Plan

   Page 5

 

B. Claims Review Procedure. If the Authorized Representative denies a
Participant’s claim, Participant may file a written request for review of the
denial by the Committee. The Committee shall review the claim and notify
Participant in writing of its decision within 30 days after receipt of the
request. In special circumstances, the Committee may extend for up to 30
additional days the deadline for its decision. The notice of the final decision
of the Committee shall include the reasons for its decision and specific
references to the provisions of this Plan on which the decision is based. The
decision of the Committee shall be final and binding on all parties.

C. ERISA Rights.

(i) Participants may obtain copies of all Plan information upon written request
to the Plan Administrator. The Plan Administrator and others who operate this
Plan must do so prudently and in the interest of Participants. No Employer or
other person may fire or otherwise unlawfully discriminate against a Participant
in any way to prevent Participant from obtaining a severance benefit or
exercising his or her rights under ERISA. If discrimination occurs, Participant
may seek assistance from the U.S. Department of Labor or may file suit in a
federal court.

(ii) A Participant is entitled to receive a written explanation of the reasons
for the denial of Participant’s claim, and to have the Committee review and
reconsider the claim. Participant may file suit in a state or federal court to
challenge any claim denial.

(iii) Under ERISA, there are steps a Participant can take to enforce the above
rights. For instance, if materials are requested from this Plan and are not
received within 30 days, Participant may file suit in a federal court. In that
event, the court may require the Plan Administrator to provide the materials and
pay Participant up to $100 a day until the materials are received, unless due to
reasons beyond the control of the Plan Administrator. The court will decide who
should pay court costs and legal fees. The court may order either Participant or
the person sued by Participant to pay legal costs and fees. Contact the Plan
Administrator for answers to questions. If a Participant has any questions about
this Section 4.C. or about rights under ERISA, contact the nearest Area Office
of the U.S. Labor-Management Services Administration, Department of Labor.

D. Agent for Service of Legal Process. Service of legal process upon this Plan
shall be made upon the Plan Administrator at the address indicated in
Section 5.B. of this Plan.

 

5. Administration

A. Plan Sponsor. The Company is Plan Sponsor for this Plan and an Employer
participating in this Plan. The Company’s address is 750 Lakeshore Parkway,
Birmingham, Alabama 35211.



--------------------------------------------------------------------------------

Saks Incorporated

Amended and Restated 2000 Executive Severance Plan

   Page 6

 

B. Plan Administrator. The Company shall administer this Plan through the
Committee. The address of the Plan Administrator is:

Employee Benefits Committee

750 Lakeshore Parkway

Birmingham, Alabama 35211

Attn: Secretary

C. Quorum. A majority of the members of the Committee shall constitute a quorum
for any meeting held concerning this Plan. The act of a majority of the members
of Committee, whether at a meeting or approved in writing without a meeting,
shall be the valid act of the Committee.

D. Duties. The Committee shall have the power and duty to do all things
necessary or convenient to effect the intent and purposes of this Plan, whether
or not the powers and duties are specifically described in this Plan including
without limitation the power to:

(i) provide rules for the management, operation, and administration of this Plan
and, from time to time, amend or supplement the rules;

(ii) construe this Plan in the Committee’s sole discretion to the fullest extent
permitted by law, which shall be final and conclusive upon all persons; and

(iii) correct any defect, supply any omission, or reconcile any inconsistency in
this Plan in a manner and to the extent as the Committee shall deem appropriate
in its sole discretion to carry this Plan into effect.

E. Binding Authority. The decisions of the Committee and its duly authorized
delegate within the powers conferred by this Plan shall be final and conclusive
for all purposes of this Plan, and shall not be subject to any appeal or review
other than pursuant to Section 4.

F. Exculpation. No member of the Committee shall be directly or indirectly
responsible or otherwise liable by reason of any action or default as a member
of the Committee or of the exercise of or failure to exercise any power or
discretion as the member, except for any action, default, exercise or failure to
exercise resulting from the member’s gross negligence or willful misconduct. No
member of the Committee shall be liable in any way for the acts or defaults of
any other member of the Committee or any of its advisors, agents, or
representatives.

G. Indemnification. The Company shall indemnify and hold harmless each member of
the Committee against any and all expenses and liabilities arising out of the
member’s membership on the Committee, except for expenses and liabilities
arising out of the member’s gross negligence or willful misconduct.



--------------------------------------------------------------------------------

Saks Incorporated

Amended and Restated 2000 Executive Severance Plan

   Page 7

 

H. Compensation. Members of the Committee who are employees of the Company shall
not receive any compensation for their services rendered as members.

I. Information. The Company may furnish to the Committee in writing all
information the Committee requires to exercise its powers and duties in the
administration of this Plan. The information may include, without limitation,
the names of all Participants, their earnings and their dates of birth,
employment, retirement or death. The information shall be conclusive for all
purposes of this Plan, and the Committee shall be entitled to rely on the
information without investigation.

J. Self Interest. No member of the Committee may act, vote, or otherwise
influence a decision of the Committee specifically relating to the member’s
benefits, if any, under this Plan.



--------------------------------------------------------------------------------

Saks Incorporated

Amended and Restated 2000 Executive Severance Plan

   Page 8

 

6. General Provisions

A. Non-Property Interest. This Plan is unfunded. Any liability of an Employer to
any person with respect to benefits payable under this Plan shall give rise only
to a claim as an unsecured creditor against the general assets of the Employer.
Any Participant who may have or claim any interest in or right to any
compensation, payment, or benefit payable under this Plan shall rely solely upon
the unsecured promise of Participant’s Employer for payment. Nothing in this
Plan shall give to or vest in Participant or any other person, now or at any
time in the future, any right, title, interest, or claim in or to any specific
asset, fund, reserve, account, insurance, annuity policy, or contract, or other
property of any kind whatsoever owned by the Employer, or in which the Employer
may have any right, title, or interest now or at any time in the future.

B. Other Rights. Subject to the next sentences of this subsection B., this Plan
supersedes (1) the Carson Pirie Scott & Co. 1994 Executive Severance Plan as
amended and restated, effective as of April 3, 1998, the Younkers, Inc. Change
In Control Severance Plan, and the Saks Holdings, Inc. Executive Severance
Policy (each a “Superseded Plan”), which plans and policy are terminated and of
no force or effect from and after the effective date of this Plan, and (2) all
other plans, policies, and programs providing severance pay benefits for the
Designated Associates (together, the “Existing Programs”), under which Existing
Programs the Designated Associates shall have no rights to receive severance pay
benefits from and after the effective date of this Plan (the terms of the
Existing Programs to the contrary notwithstanding). If a Participant has vested
rights under a Superseded Plan or one of more of the Existing Programs on the
effective date of this Plan, (i) those vested rights shall continue until they
terminate in accordance with the terms of the Superseded Plan or Existing
Program and (ii) unless and until such vested rights terminate in accordance
with the terms of the applicable Superseded Plan or Existing Program,
Participant shall have no rights, and neither the Company nor any Employer shall
have any obligation to Participant, of any kind under this Plan, including
without limitation pursuant to Section 2 of this Plan. This Plan shall not
affect or impair the rights or obligations of an Employer or a Participant
(other than with respect to severance pay benefits) under any other contract,
arrangement, or pension, profit sharing, or other compensation plan.

C. Amendment or Termination. (i) This Plan (including Schedules 1(a) and 1(b),
may be amended, suspended, or terminated by the Committee in its sole
discretion, subject to the approval of the Chief Executive Officer of the
Company and subject to subsections (ii) and (iii).

(ii) If this Plan is amended, suspended, or terminated after a Participant’s
employment is terminated by the Employer as a result of a Reduction in Force,
Participant’s rights under this Plan to receive the severance pay and other
benefits under this Plan shall continue in full force and effect as if the
amendment, suspension, or termination had not occurred.



--------------------------------------------------------------------------------

Saks Incorporated

Amended and Restated 2000 Executive Severance Plan

   Page 9

 

(iii) If this Plan is amended, suspended, or terminated within two years after a
Change of Control, Participant’s rights under this Plan to receive the severance
pay and other benefits under this Plan if (a) Participant’s employment is
terminated without Cause within two years after the Change of Control or
(b) Participant terminates Participant’s own employment for Good Reason within
two years after the Change of Control, in each case shall continue in full force
and effect as if the amendment, suspension, or termination had not occurred.

(iv) If the Company ceases to own, directly or through subsidiaries, at least
50.1% of outstanding voting stock or at least 50.1% of the outstanding equity
interests of an Employer, then, subject to the next sentences, (a) the Employer
shall cease to be an Employer for purposes of this Plan (an “Employer
Termination”), and (b) the participation in this Plan of all Participants that
are employed by such Employer shall automatically terminate, without notice to
or consent of the Participants. If an Employer Termination occurs after a
Participant’s employment is terminated by the Employer as a result of a
Reduction in Force, Participant’s rights under this Plan to receive the
severance pay and other benefits under this Plan shall continue in full force
and effect as if the Employer Termination had not occurred. If an Employer
Termination occurs within two years after a Change of Control, Participant’s
rights under this Plan to receive the severance pay and other benefits under
this Plan if (a) Participant’s employment is terminated without Cause within two
years after the Change of Control or (b) Participant terminates Participant’s
own employment for Good Reason within two years after the Change of Control, in
each case shall continue in full force and effect as if the Employer Termination
had not occurred.

D. Severability. If any term or condition of this Plan shall be invalid or
unenforceable to any extent or in any application, then the remainder of this
Plan, with the exception of the invalid or unenforceable provision, shall not be
affected and shall continue in effect and application to its fullest extent. If,
however, the Committee determines in its sole discretion that any term or
condition of this Plan which is invalid or unenforceable is material to the
interests of the Company, the Committee may, subject to subsection C. of this
section, declare this Plan null and void in its entirety.

E. No Employment Rights. Neither the establishment of this Plan, any provisions
of this Plan, nor any action of the Committee shall be held or construed to
confer upon any employee the right to a continuation of employment by
Participant’s Employer. Subject to any applicable employment agreement, each
Employer reserves the right to dismiss any employee, or otherwise deal with any
employee, to the same extent as though this Plan had not been adopted.

F. Incapacity. If the Committee determines that a Participant receiving payment
of benefits under the Plan is unable to care for Participant’s affairs because
of illness or accident, any benefit due Participant may be paid to Participant’s
spouse or to any other person deemed by the Committee to have incurred expense
for Participant (including a duly appointed guardian, committee, or other legal
representative), and any payment shall be a complete discharge of the Employer’s
obligation under this Plan.



--------------------------------------------------------------------------------

Saks Incorporated

Amended and Restated 2000 Executive Severance Plan

   Page 10

 

G. Successors and Assigns; Transferability of Rights. This Plan is binding upon
the Company and each Employer and the successors (including without limitation
by merger or otherwise by operation of law) and permitted assigns of each. Each
Employer shall have the unrestricted right to transfer its obligations under
this Plan with respect to one or more Participants to any person, including
without limitation to any purchaser of all or any part of the Employer’s
business. The payment to a Participant of severance pay in the amount provided
herein by the purchaser of all or any part of an Employer's business, or by any
other person to whom an Employer has transferred its obligations hereunder,
shall be in complete satisfaction of the Employer's obligation to pay severance
pay hereunder to such Participant. No Participant or spouse of a Participant
shall have any right to commute, encumber, transfer, or otherwise dispose of or
alienate any present or future right or expectancy that Participant or the
spouse may have at any time to receive payments of benefits under this Plan,
which benefits and the right are expressly declared to be nonassignable and
nontransferable, except to the extent required by law. Any attempt to transfer
or assign a benefit, or any right granted under this Plan, by a Participant or
the spouse of a Participant shall, in the sole discretion of the Committee
(after consideration of the facts they deem pertinent), be grounds for
terminating any rights of Participant or the spouse to any portion of this Plan
benefits not previously paid.

H. Entire Document. This Plan, as amended from time to time, supersedes any and
all prior understandings, agreements, descriptions, and arrangements regarding
the subject matter of this Plan, except for written employment or severance
agreements executed and delivered by an Employer.

I. Governing Law. This Plan shall be construed, administered, and enforced
according to the laws of the State of Alabama, except to the extent those laws
are preempted by the federal laws of the United States of America.

J. Enforcement. If a Participant brings any litigation to enforce Participant’s
rights under this Plan, the Company shall reimburse Participant for reasonable
attorney’s fees and disbursements incurred in the litigation if (i) Participant
obtains a final court order awarding Participant damages in an amount equal to
50% or more of the damages Participant demanded in the litigation, or
(ii) Participant and the Company or Participant’s Employer agree in writing to a
settlement in which the Company or the Employer agrees to pay Participant an
amount equal to 50% or more of the damages Participant demanded in the
litigation.

 

7. Definitions

A. “Cause” means any act or any failure to act on the part of Participant which
constitutes:

(i) Participant’s conviction, after all applicable rights of appeal have been
exhausted or waived, for any crime that materially discredits the Company or the
Participant’s



--------------------------------------------------------------------------------

Saks Incorporated

Amended and Restated 2000 Executive Severance Plan

   Page 11

 

Employer or is materially detrimental to the reputation or goodwill of the
Company or the Participant’s Employer;



--------------------------------------------------------------------------------

Saks Incorporated

Amended and Restated 2000 Executive Severance Plan

   Page 12

 

(ii) commission of any material act of fraud or dishonesty by Participant
against the Company or Participant’s Employer or commission of an immoral or
unethical act that materially reflects negatively on the Company or
Participant’s Employer, but only if Participant shall first be provided by the
Company or Participant’s Employer with written notice of the alleged immoral or
unethical act and then shall have the opportunity to contest the alleged immoral
or unethical act before the chief executive officer of the Company;

(iii) Participant’s willful and continual material breach of the material terms
and conditions of Participant’s employment with Participant’s Employer; or

(iv) Participant’s willful violation of any policy of Participant’s Employer
that in accordance with the Employer’s customary practices results in discharge
after the first occurrence.

No act or failure to act by a Participant will be deemed “willful” unless it is
done, or omitted to be done, by Participant in bad faith or without reasonable
belief that the action or omission was in the best interests of the Company or
Participant’s Employer.

B. “Change of Control” means the happening of any one or more of the following:

(1) Any person or entity, including a “group” as defined in Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended, other than Company, a
subsidiary of the Company, or any employee benefit plan of the Company or its
subsidiaries, becomes the beneficial owner of the Company’s securities having 25
percent or more of the combined voting power of the then outstanding securities
of the Company that may be cast for the election for directors of the Company
(other than as a result of an issuance of securities initiated by the Company in
the ordinary course of business); or

(2) As the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination, sale of assets or contested election, or
any combination of the foregoing transactions, less than a majority of the
combined voting power of the then-outstanding securities of the Company or any
successor corporation or entity (excluding any subsidiary or former subsidiary
of the Company) entitled to vote generally in the election of directors of the
Company or such other corporation or entity after such transaction, are held in
the aggregate by holders of the Company’s securities entitled to vote generally
in the election of directors of the Company immediately prior to such
transactions; or

(3) During any period of two consecutive years, individuals who at the beginning
of any such period constitute the Board of Directors of the Company cease for
any reason to constitute at least a majority thereof, unless the election, or
the nomination for election by the Company’s stockholders, of each director of
the Company first elected during such period



--------------------------------------------------------------------------------

Saks Incorporated

Amended and Restated 2000 Executive Severance Plan

   Page 13

 

was approved by a vote of at least two-thirds of the directors of the Company
then still in office who were directors of the Company at the beginning of any
such period.

C. “Committee” is defined in Section 2.A.

D. “Company” is defined in Section 1.A.

E. “Designated Associate” is defined in Section 2.A.

F. “Employer” is defined in Section 2.A.

G. “Good Reason” means Participant’s (a) annual base salary amount or annual
base rate of bonus potential (determined as a percentage of annual base salary)
is reduced or (b) location of employment with the Employer is changed by the
Employer to a location that is more than fifty miles from the location of
Participant’s employment with the Employer on the day first preceding a Change
of Control.

H. “Participant” is defined in Section 2.A.

I. “Reduction in Force” means (1) the termination of Participant’s employment
with the Participant’s Employer due to the elimination of Participant’s position
or job function (each an “Eliminated Position”) that occurs as a result of or in
connection with the sale or other transfer for consideration to an acquiror that
is not an affiliate of the Company of any material asset or assets (considered
alone or together if a series of related transactions) of the Company or any
Employer, excluding each transaction referred to above in this sentence that
also constitutes a Change of Control, and (2) Participant is not offered another
position of employment (to begin immediately following the elimination of the
Eliminated Position) by the Employer, the acquiror, or any affiliate of either,
that includes each of the following:

(i) at least the same amount of annual base salary and at least the same annual
base rate of bonus potential (determined as a percentage of annual base salary)
as the Eliminated Position’s amount of annual base salary and annual base rate
of bonus potential (determined as a percentage of annual base salary); and

(ii) is located not more than fifty miles from the Eliminated Position’s
location.



--------------------------------------------------------------------------------

Saks Incorporated

Amended and Restated 2000 Executive Severance Plan

   Page  14

 

Saks Incorporated, By:     /s/ Paul D. Shore

Paul D. Shore

Senior Vice President of Human Resources



--------------------------------------------------------------------------------

Saks Incorporated

Amended and Restated 2000 Executive Severance Plan

   Page 15

 

Schedule 1(a)

SEVERANCE BENEFITS

 

Position of Employment

(Group of Designated

Executives)

  

Severance Payment in Accordance with Section 3.C

(Weeks of Base Salary)

Division Presidents and Corporate Executive Vice Presidents and Corporate Senior
Vice Presidents    104 weeks Division Executive Vice Presidents and Division
Senior Vice Presidents    78 weeks Corporate Vice Presidents and Division DMMs
   52 weeks Director-level associates and Buyers    26 weeks, unless qualified
for Enhanced Severance in Schedule 1(b) below. All other exempt and non-exempt
associates not employed in Stores   

Severance based on length of service with the Company as follows (unless
qualified for Enhanced Severance in Schedule 1(b) below):

 

0-6 months of service: 2 weeks

 

7-12 months of service: 4 weeks

 

>12 months of service: a minimum of 12 weeks, or one week for each year of
service, whichever is greater, but not more than 52 weeks (for greater than 12
months service, a partial year of service is credited as a whole year)

Severance benefits pursuant to Section 3.C.(i) of this Plan and described above
in this Schedule 1(a) are subject to the following terms, conditions and
limitations:

 

  1) Associates must remain in their position until released from employment by
the Company,

 

  2) Associates must not have been transferred to or received an offer of
comparable employment (as defined in Section 3.B. of this Plan) within Saks
Incorporated or any acquiring company, and

 

  3) Associates must continue to perform their duties in a satisfactory manner
and comply with the Company’s policies and procedures in effect from time to
time.

 

  4) The Company’s determinations as to who is eligible for the enhanced
benefits in Schedule 1(a) described above, how much Enhanced Severance is
payable in any situation, and all related matters are final and binding.



--------------------------------------------------------------------------------

Saks Incorporated

Amended and Restated 2000 Executive Severance Plan

   Page 16

 

  5) An associate is entitled to benefits under either Schedule 1(a) or 1(b),
but not both.



--------------------------------------------------------------------------------

Saks Incorporated

Amended and Restated 2000 Executive Severance Plan

   Page 17

 

Schedule 1(b)

ENHANCED SEVERANCE BENEFITS

(Replaces Schedule 1(a) for Saks Incorporated “Corporate” associates in certain
positions

designated in this Schedule 1(b) and eligibility for Enhance Severance is
subject to the terms,

conditions and limitations noted below)

 

Position of Employment

(Group of Designated

Executives)

  

Severance Payment in Accordance with Section 3.C

(Weeks of Base Salary)

Division Presidents and Corporate Executive Vice Presidents and Corporate Senior
Vice Presidents    Not eligible Division Executive Vice Presidents and Division
Senior Vice Presidents    Not eligible Corporate Vice Presidents and Division
DMMs    Not eligible Director-level associates and Buyers    52 weeks (see
conditions and limitations below) All other exempt and non-exempt associates not
employed in Stores   

Severance based on length of service with the Company as follows (see conditions
and limitations below):

 

•        0-6 months of service: 4 weeks

 

•        7-12 months of service: 8 weeks

 

•        Greater than 12 months service – minimum 24 weeks, or 2 weeks per year
of service, up to a maximum of 52 weeks (for greater than 12 months service, a
partial year of service is credited as a whole year)

Enhanced Severance pursuant to Section 3.C.(i) and described above in this
Schedule 1(b) are subject to the following terms, conditions and limitations:

 

  1) Associates must remain in their position until released from employment by
the Company,

 

  2) Associates must not have been transferred to or received an offer of
comparable employment (as defined in Section 3.B. of this Plan) within Saks
Incorporated or any acquiring company, and

 

  3) Associates must continue to perform their duties in a satisfactory manner
and comply with the Company’s policies and procedures in effect from time to
time.

 

  4) Associates who participate in any Company retention pay program are not
eligible for benefits under Schedule 1(b).



--------------------------------------------------------------------------------

Saks Incorporated

Amended and Restated 2000 Executive Severance Plan

   Page 18

 

  5) Enhanced Benefits in accordance with Schedule 1(b) are provided to those
associates employed in positions for Saks Incorporated Corporate, Saks Support
Group, and Saks Distribution Center in Steele, Alabama except the following:

 

  •  

associates who are part of the Northern Department Store Group sale,

 

  •  

corporate-based Alterations associates,

 

  •  

associates in Department Store Group Corporate Central,

 

  •  

Corporate Loss Prevention associates based in the Steele, Alabama facility,

 

  •  

Accounting associates based in the Aberdeen, Maryland facility,

 

  •  

Distribution, Fulfillment and International Services associates in the Aberdeen,
Maryland facility,

 

  •  

Asset Protection associates in the Aberdeen, Maryland facility, and

 

  •  

all associates employed in Saks Fifth Avenue Enterprises, Club Libby Lu or
Parisian businesses or any individuals who are specifically and exclusively
assigned to work at Saks Fifth Avenue Enterprises, Club Libby Lu or Parisian.

 

  6) The Company’s determinations as to who is eligible for the enhanced
benefits in Schedule 1(b) described above, how much enhanced severance is
payable in any situation and all related matters are final and binding.

 

  7) An associate is entitled to benefits under either Schedule 1(a) or 1(b),
but not both.